A PROMISSORY note for the payment of money executed by the plaintiff to a third person, and assigned to the defendant before the commencement of the suit, is a legal matter of set-off.
It is not necessary that a plea of payment and set-off under *185the statute, should show that the amount claimed as a set-off is equal to the plaintiff’s demand.
If such a plea be filed, and it be found on the trial that part only of the demand has been paid, the plaintiff is entitled to judgment for the residue; but if it appear that the plaintiff has received more than the amount of his claim, the defendant obtains judgment for the overplus. Rev. Code, 1831, p. 405 (1).

 Accord. Rev. Stat. 1838, p. 450.